DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17, 22, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the maximum amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the maximum amount " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the epidermis and dermal tissue " in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the risk of dermal fibroblast necrosis " in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the risk of burns and subsequent post-inflammatory hyperpigmentation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, 17, 27 and 28 recites the limitation “traditional surface cryolipolysis techniques” in line 2. The scope of the claim is indefinite since it is unclear what traditional surface cryolipolysis techniques is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 3-5, 9-11 and 15-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by anticipated Anderson et al. (US 2003/0220674).
Regarding claim 1, Anderson discloses a method of reducing body fat in a subject (abstract), the method comprising: injecting a fat-sculpting liquid into a treatment region of the subject [0040], wherein the fat- sculpting liquid has a 
Regarding claim 3, Anderson discloses the method of claim 1, wherein the fat-sculpting liquid comprises saline or water [0040].
Regarding claim 4, Anderson discloses the method of claim 1, wherein the fat-sculpting liquid comprises a freeze inhibitor, the fat-sculpting liquid optionally further comprising an anti-inflammatory agent, an anesthetic solution, or combinations thereof [0051].
Regarding claim 5, Anderson discloses the method of claim 4, wherein the freeze inhibitor is selected from the group consisting of glucose, sodium lactate, sodium chloride, potassium chloride, calcium chloride, benzyl alcohol, glycerin, ascorbic acid, and combinations thereof [0040].
Regarding claim 9, Anderson discloses the method of claim 1, wherein the fat-sculpting liquid is injected directly into adipose tissue of the subject [0041].
Regarding claim 10, Anderson discloses the method of claim 1, wherein the injection crystallizes adipocyte fat, promotes cold panniculitis, enhances fat reduction, or combinations thereof [0098]-[0100].
Regarding claim 11, Anderson discloses the method of claim 1, wherein the fat-sculpting liquid has a temperature of -15 C to 5 °C when injected [0043].
Regarding claim 15, Anderson discloses the method of claim 1, wherein the injection of the fat-sculpting liquid preserves the epidermis and dermal tissue temperature of the subject [0012].
Regarding claim 16, Anderson discloses the method of claim 1, wherein the method reduces a risk of dermal fibroblast necrosis compared to traditional surface 
Regarding claim 17, Anderson discloses the method of claim 1, wherein the method reduces a risk of post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques. The limitation “the method reduces the risk of burns and subsequent post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques” recites the result or effect of the method. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). Although Anderson does not discuss that the method reduces the risk of burns and subsequent post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques, this result is inherently met since the method steps are disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 6-7, 12-14, 18-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0220674).
Regarding claim 6-7, Anderson discloses the method of above. However, Anderson does not disclose wherein the freeze inhibitor is benzyl alcohol and wherein the freeze inhibitor is an antimicrobial agent.
Regarding claim 18, Anderson discloses a method of reducing body fat in a subject (abstract), the method comprising: injecting a fat-sculpting liquid comprising saline and alcohol into a treatment region of the subject [0040], wherein the fat-sculpting liquid has a temperature of -15 °C to 5 °C when injected and wherein the fat-sculpting liquid is substantially free of frozen particulates ([0040] and [0043]). However, Anderson does not disclose the fat-sculpting liquid comprising benzyl alcohol. However, it would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed to have the desired type of alcohol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2 and 19, Anderson discloses the method above. However, Anderson does not disclose wherein the fat-sculpting liquid comprises less than 0.01 wt.% of frozen particulates, based on total weight of the fat-sculpting liquid. However, it would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed to have the desired amount of frozen particle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12-13 and 20, Anderson discloses the method of claim 18, wherein each injection administers 0.1mL to 3.0 mL;  0.5 mL to 1.0 mL of the fat- In re Aller, 105 USPQ 233.
Regarding claim 14, 22 and 25, Anderson discloses the method of applying short intervals such as 1 minute, 5 minute, 15 minute, 30 minute and 60 minute time intervals and long interval such as 12 hour and 24 hour time interval [0063]. However, Anderson does not disclose wherein the maximum amount of fat-sculpting liquid injected into a subject is 30 mL per 24 hour period. However, it would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Anderson discloses the method of claim 18, wherein the fat-sculpting liquid is injected directly into adipose tissue of the subject [0046].
Regarding claim 24, Anderson discloses the method of claim 18, wherein the injection crystallizes adipocyte fat, promotes cold panniculitis, enhances fat reduction, or combinations thereof ([0098] - [0100]).
Regarding claim 26, Anderson discloses the method of claim 18, wherein the injection of the fat-sculpting liquid preserves the dermal tissue temperature of the subject [0012].
Regarding claim 27, Anderson discloses the method of claim 18, wherein the method reduces the risk of dermal fibroblast necrosis compared to traditional surface cryolipolysis techniques. The limitation “reduces the risk of dermal fibroblast necrosis 
Regarding claim 28, Anderson discloses the method of claim 18, wherein the method reduces the risk of burns and subsequent post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques. The limitation “the method reduces the risk of burns and subsequent post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques” recites the result or effect of the method. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). Although Anderson does not discuss that the method reduces the risk of burns and subsequent post-inflammatory hyperpigmentation compared to traditional surface cryolipolysis techniques, this result is inherently met since the method steps are disclosed.

Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0220674) in view of Gonzales (US 2012/0197361). 
Regarding claim 8 and 21, Anderson discloses that application is by external means, however, cooling elements and/or agents of the present invention can also be applied subcutaneously by injection or other conventional means [0046]. However, Anderson does not disclose wherein the injection is provided by a syringe. 
Gonzales teaches Methods, devices, and systems employ cryolysis of oropharyngeal adipose tissues to selectively remove fat cells from the tissues (abstract). The system of Gonzales includes a cooling agent, which is held at a chilled temperature in a reservoir such as syringe [0041]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed to modify the method of Anderson with a syringe that is capable of holding a cooling agent at a chilled temperature as taught by Gonzales for the purpose of maintaining the desired cold temperature of the treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794